Case: 16-60539      Document: 00514060139         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60539                                FILED
                                  Summary Calendar                           July 5, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
CARLTON PHAROAH STROTHER,

                                                 Petitioner-Appellant

v.

B. E. BLACKMON, Warden, Federal Correctional Institution Yazoo City Low,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-463


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Carlton Pharoah Strother, federal prisoner #
19302-045, was convicted of two counts of conspiracy, thirteen counts of
aggravated identity theft, and ten counts of access device fraud. He now
appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition. Strother
argues that the Bureau of Prisons (BOP) is illegally executing his sentence by
calculating his release date based on the original written judgment instead of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60539     Document: 00514060139     Page: 2   Date Filed: 07/05/2017


                                  No. 16-60539

the orally pronounced sentence. He characterizes the sentence as one that is
“illegal and invalid” because the written judgment was “entered without
jurisdiction.”
      We review the district court’s legal determinations de novo and its
factual findings for clear error. Padilla v. United States, 416 F.3d 424, 425 (5th
Cir. 2005). Generally, a federal prisoner may bring a § 2241 petition only to
challenge the manner in which his sentence is carried out and must seek relief
under 28 U.S.C. § 2255 if he wishes to attack his conviction or sentence. Id. at
425-26. However, a federal prisoner may raise a claim in a § 2241 petition that
would otherwise be appropriate in a § 2255 proceeding if he establishes that
his claim falls within § 2255’s savings clause. Id. at 426; see § 2255(e). For the
savings clause to apply, Strother must establish that his claim (1) is based on
a retroactively applicable Supreme Court decision which establishes that he
might have been convicted of a nonexistent offense and (2) was foreclosed by
circuit law at the time of his trial, direct appeal, or first § 2255 motion. See
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Strother’s claim that his sentence, as reflected in the original written
judgment, is invalid constitutes an attack on the validity of the sentence, but
because he does not argue that he was convicted of a now-nonexistent offense,
his claim does not fall within the savings clause. See Padilla, 416 F.3d at 426-
27; Reyes-Requena, 243 F.3d at 904. To the extent that Strother is challenging
the BOP’s execution of his sentence, his challenge is cognizable in a § 2241
petition, but his argument is unavailing. There is no error in the amended
written judgment, and the BOP is not erroneously executing his sentence.
      AFFIRMED.




                                        2